Appeal from the Court of Appeals for Hamilton County.
Herbert, Judge.
1. Sections 2945.71 to 2945.73, inclusive, Revised Code, which prescribe the period of time a person may be detained in jail or held by recognizance without trial after an indictment or information has been returned, are valid legislative enactments, the provisions of which are mandatory and must be strictly complied with by the state.
2. Where an accused was in jail at the time an indictment was returned against him and was thereafter detained in jail solely because of that indictment and without any trial thereon for a continuous period of more than two terms of court after the term in which that indictment was presented, where such accused filed an application in the latter of such terms, and also in the succeeding term, to be discharged because of such detention, where no continuance of the cause was had on such accused’s motion and no delay was caused by any act of such accused, and where the state does not contend that it had used any reasonable effort to procure or been unable to obtain material evidence for the state in time for trial within such two terms after the term in which such indictment was presented, such accused is entitled to discharge from any further prosecution under such indictment. (State v. Cunningham, 171 OhioSt. 54; Johnson v. State, 42 OhioSt. 207; and Irwin v. State, 29 Ohio St. 186, distinguished.)
Judgment reversed.
Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith and Gibson, JJ., concur.